DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Amendment filed on 03/16/2022.  
Claims 1-42 are pending in the case.  
No claims have been cancelled.  
Claims 16-42 have been added.  
Claims 1, 14 and 15 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 6, 12-15, 20, 26, 27, 32, 38 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 2016/0099901 A1, published 04/07/2016, hereinafter “Allen”) in view of Spiegel (US 8,914,752 B1, issued 12/16/2014, hereinafter “Spiegel”) in view of Allen et al. (US 10,523,625 B1, issued 12/31/2019, hereinafter “Allen2”) and further in view of Liu et al. (US 2021/0266274 A1, effectively filed on 04/12/2019, hereinafter “Liu”).

Independent Claims 1, 14 and 15:
	Allen discloses a system configured to communicate with a display generation component, comprising (Allen: Fig. 1, ¶ [0020]-[0021]):
one or more processors (Allen: Fig. 1, ¶ [0018].); and 
memory [non-transitory computer-readable medium] storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for performing a method comprising (Allen: Fig. 1, ¶ [0018].): 
displaying, via the display generation component, a media user interface that includes (A message gallery (media user interface) can be displayed to the user, Allen: Figs. 1 and 10, ¶ [0037]-[0038].): 
at a first location, a first representation of a first media message (A first message is displayed to the user, Allen: Fig. 10, ¶ [0038].  Examiner considers the location where the first message is displayed to be the first location.), and 
at a second location, a second representation of a second media message (A next message is displayed after the first message, Allen: Fig. 10, ¶ [0038].  Examiner considers the location where the second message is displayed to be the second location.); 
in response to displaying the media user interface and not based on user input corresponding to the media user interface, playing the first media message (In response to displaying the message gallery, a first message is automatically displayed (i.e. not based on user input applied when message gallery is presented), Allen: Fig. 10, ¶ [0037]-[0038].); and 
in response to detecting completion of playing through the first media message: 
displaying, the second representation of the second media message without displaying, via the display generation component, a representation corresponding to the first media message (Allen: Fig. 10, ¶ [0037]-[0038].).
Allen does not appear to expressly teach a system, medium and method wherein: 
the first media message includes first audio;
the second media message includes second audio;
the second location is different from the first location;
detecting completion comprises detecting completion of playing through the first audio of the first media message.
However, Spiegel teaches a system, medium and method wherein the second location is different from the first location (Spiegel: Fig. 3, claim 1, column 2 lines 54-60.).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system, medium and method of Allen wherein the second location is different from the first location, as taught by Spiegel.
One would have been motivated to make such a combination in order to provide a better visual indication of how many messages are in the set of messages (Spiegel: Fig. 3, claim 1, column 2 lines 54-60.).
Allen in view of Spiegel does not appear to expressly teach a system, medium and method wherein: 
the first media message includes first audio;
the second media message includes second audio;
detecting completion comprises detecting completion of playing through the first audio of the first media message.
However, Allen2 teaches a system, medium and method wherein the first media message includes first audio and the second media message includes second audio (Allen2: column 5 lines 27-57.).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Allen in view of Spiegel wherein the first media message includes first audio and the second media message includes second audio, as taught by Allen2.
	One would have been motivated to make such a combination in order to provide more flexibility in the type of messages that can be included in a story (Allen2: column 5 lines 27-57.).
Allen in view of Spiegel and further in view of Allen2 does not appear to expressly teach a system, medium and method wherein detecting completion comprises detecting completion of playing through the first audio of the first media message.
However, Liu teaches a system, medium and method wherein detecting completion comprises detecting completion of playing through the first audio of the first media message (The system automatically plays a second audio message in response to detecting that a first audio message has completed, Liu: ¶ [0042].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system, medium and method of Allen in view of Spiegel and further in view of Allen2 wherein detecting completion comprises detecting completion of playing through the first audio of the first media message, as taught by Liu.
One would have been motivated to make such a combination in order to provide a more effective means for transitioning between audio messages, in particular, the transition trigger taught by Liu would ensure that the audio message is presented long enough for the user to hear the full audio message without needlessly repeating the audio message (Liu: ¶ [0042].).

Claims 6, 20 and 32:
The rejection of claims 1, 14 and 15 are incorporated.  Allen in view of Spiegel, further in view of Allen2 and further in view of Liu further teaches a system, medium and method wherein the one or more programs including instructions for: 
in response to detecting completion of playing through the first audio of the first media message, playing the second media message without receiving further user input (Allen: Fig. 10, ¶ [0037]-[0038]; Spiegel: Fig. 3, claim 1, column 2 lines 54-60; Liu: ¶ [0042].).

Claims 12, 26 and 38:
The rejection of claims 1, 14 and 15 are incorporated.  Allen in view of Spiegel, further in view of Allen2 and further in view of Liu further teaches a system, medium and method wherein a representation of a currently playing media message is displayed with a first background color that is different from one or more background color of respective displayed representations of media message that are not currently playing (A story can be composed of different messages provided by different users, Allen: ¶ [0039]. The message can be a photograph that is displayed for a particular amount of time (playing), Allen: Fig. 3, ¶ [0023]-[0024].  It is clear that a currently playing photograph can comprise a background color that is different from other photos shared in the story, Allen: Fig. 10, ¶ [0037]-[0038]; Spiegel: Figs. 2 and 3, column 2 lines 54-60.).

Claims 13, 27 and 39:
	The rejection of claims 1, 14 and 15 are incorporated.  Allen in view of Spiegel, further in view of Allen2 and further in view of Liu further teaches a system, medium and method wherein the first media message and the second media message are audio messages (Allen2: column 5 lines 27-57.).

Claim(s) 2, 3, 5, 7, 8, 16, 17, 19, 21, 22, 28, 29, 31, 33, 34 and 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Spiegel, further in view of Allen2, further in view of Liu and further in view of Neuman et al. (US 2010/0318928 A1, published 12/16/2010, hereinafter “Neuman”).

Claims 2, 16 and 28:
	The rejection of claims 1, 14 and 15 are incorporated.  Allen in view of Spiegel, further in view of Allen2 and further in view of Liu further teaches a system, medium and method wherein: 
displaying, the first representation of the first media message at the first location includes displaying the first representation of the first media message at the first location and at a first size (Spiegel: Fig. 3, claim 1, column 2 lines 54-60.); and 
displaying the second representation of the second media message at the second location includes displaying the second representation of the second media message at the second location and at a second size (Spiegel: Fig. 3, claim 1, column 2 lines 54-60.).
Allen in view of Spiegel, further in view of Allen2 and further in view of Liu does not appear to expressly teach a system, medium and method wherein the second size is different from the first size.
However, Neuman teaches a system, medium and method wherein the second size is different from the first size (Neuman: Fig. 3, ¶ [0050], [0052], [0082].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system, medium and method of Allen in view of Spiegel, further in view of Allen2 and further in view of Liu wherein the second size is different from the first size, as taught by Neuman.
One would have been motivated to make such a combination in order to provide a more visually appealing presentation of the set of media content items (Neuman: Fig. 3, ¶ [0050], [0052], [0082].).

Claims 3, 17 and 29:
The rejection of claims 2, 16 and 28 are incorporated.  Allen in view of Spiegel, further in view of Allen2 and further in view of Liu further teaches a system, medium and method wherein the one or more programs including instructions for: 
displaying, via the display generation component, concurrently with the first representation of the first media message at the first location and with the second representation of the second media message at the second location (Spiegel: Fig. 3, claim 1, column 2 lines 54-60.): 
at a third size and at a third location different from the first location and the second location, a third representation of a third media message (Spiegel: Fig. 3, claim 1, column 2 lines 54-60.); and 
in response to detecting completion of playing through the first audio of the first media message: 
displaying, the second representation of the second media message without displaying, via the display generation component, the first representation of the first media message (Spiegel: Fig. 3, claim 1, column 2 lines 54-60; Liu: ¶ [0042].); and 
displaying, the third representation of the third media message (Spiegel: Fig. 3, claim 1, column 2 lines 54-60; Liu: ¶ [0042].).
Allen in view of Spiegel, further in view of Allen2 and further in view of Liu does not appear to expressly teach a system, medium and method wherein:
the third size is different from a first size (presumably of the first media message at the first location);
the second representation is displayed at the first size and at the first location in response to the detecting the completion of playing through the first media message; and
the third representation is displayed at the second size and at the second location in response to the detecting the completion of playing through the first media message.
However, Neuman teaches a system, medium and method wherein:
the third size is different from a first size (Neuman: Fig. 3, ¶ [0050], [0052], [0082].);
the second representation is displayed at the first size and at the first location in response to the detecting the completion of playing through the first media message (Neuman: Fig. 3, ¶ [0067]); and
the third representation is displayed at the second size and at the second location in response to the detecting the completion of playing through the first media message (Neuman: Fig. 3, ¶ [0067]).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system, medium and method of Allen in view of Spiegel, further in view of Allen2 and further in view of Liu wherein:
the third size is different from a first size (presumably of the first media message at the first location);
the second representation is displayed at the first size and at the first location in response to the detecting the completion of playing through the first media message; and
the third representation is displayed at the second size and at the second location in response to the detecting the completion of playing through the first media message, as taught by Neuman.
One would have been motivated to make such a combination in order to provide a more visually appealing presentation of the set of media content items (Neuman: Fig. 3, ¶ [0050], [0052], [0082].).

Claims 5, 19 and 31:
	The rejection of claims 3, 17 and 29 are incorporated.  Allen in view of Spiegel, further in view of Allen2 and further in view of Liu does not appear to expressly teach a system, medium and method wherein the first size is larger than the second size and the third size.
However, Neuman teaches a system, medium and method wherein the first size is larger than the second size and the third size (Neuman: Fig. 3, ¶ [0050], [0052], [0082].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system, medium and method of Allen in view of Spiegel, further in view of Allen2 and further in view of Liu wherein the first size is larger than the second size and the third size, as taught by Neuman.
One would have been motivated to make such a combination in order to provide a more visually appealing presentation of the set of media content items (Neuman: Fig. 3, ¶ [0050], [0052], [0082].).

Claims 7, 21 and 33:
	The rejection of claims 1, 14 and 15 are incorporated.  Allen in view of Spiegel, further in view of Allen2 and further in view of Liu does not appear to expressly teach a system, medium and method wherein, prior to detecting completion of playing through the first media message, a fourth representation of a fourth media message is not concurrently displayed with the first representation of the first media, the one or more programs including instructions for: 
after detecting completion of playing through the first media message, displaying, via the display generation component, the fourth representation of the fourth media message.
However, Neuman teaches a system, medium and method wherein, prior to detecting completion of playing through the first media message, a fourth representation of a fourth media message is not concurrently displayed with the first representation of the first media, the one or more programs including instructions for (The number of items displayed in the spiral list of items can be less than the total number of items within the list, Neuman: Fig. 3, ¶ [0059]-[0060]. Items are continuously shifted until the last item in the list is played, Neuman: ¶ [0067], [0069].  Accordingly, a fourth representation can be not displayed state while the first representation is still playing.): 
after detecting completion of playing through the first media message, displaying, via the display generation component, the fourth representation of the fourth media message (Items are continuously shifted until the last item in the list is played, Neuman: ¶ [0059]-[0060], [0067], [0069].  Accordingly, a fourth item will be displayed when the first item finishes playing.).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system, medium and method of Allen in view of Spiegel, further in view of Allen2 and further in view of Liu wherein, prior to detecting completion of playing through the first media message, a fourth representation of a fourth media message is not concurrently displayed with the first representation of the first media, the one or more programs including instructions for: 
after detecting completion of playing through the first media message, displaying, via the display generation component, the fourth representation of the fourth media message, as taught by Neuman.
One would have been motivated to make such a combination in order to provide a more visually appealing presentation of the set of media content items (Neuman: Fig. 3, ¶ [0050], [0052], [0082].).

Claims 8, 22 and 34:
	The rejection of claims 3, 17 and 29 are incorporated.  Allen in view of Spiegel, further in view of Allen2 and further in view of Liu further teaches a system, medium and method wherein the computer system is configured to communicate with one or more input devices, the one or more programs including instructions for (Allen: Fig. 1, ¶ [0021].): 
while playing the second media message, displaying a next media user interface object in the media user interface that, when activated, causes completion of playing of the second media message (When a touch input is applied to a currently playing message, a next message is displayed, Spiegel: Figs. 2 and 3, column 2 lines 11-33.  Accordingly, Examiner considers the currently playing message to be a “next media user interface object.”); 
while playing the second media message, receiving, via the one or more input devices, activation of the next media user interface object (Spiegel: Figs. 2 and 3, column 2 lines 11-33); and 
in response to receiving activation of the next media user interface object, displaying, via the display generation component, the third representation of the third media message without displaying, via the display generation component, the second representation of the second media message (Spiegel: Figs. 2 and 3, column 2 lines 11-33).
Allen in view of Spiegel, further in view of Allen2 and further in view of Liu does not appear to expressly teach a system, medium and method wherein the third representation of the third media message is displayed at the first location.
However, Neuman teaches a system, medium and method wherein the third representation of the third media message is displayed at the first location (Neuman: Fig. 3, ¶ [0067], [0069].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system, medium and method of Allen in view of Spiegel, further in view of Allen2 and further in view of Liu wherein the third representation of the third media message is displayed at the first location, as taught by Neuman.
One would have been motivated to make such a combination in order to provide a more visually appealing presentation of the set of media content items (Neuman: Fig. 3, ¶ [0050], [0052], [0082].).

Claims 40-42:
	The rejection of claims 1, 14 and 15 are incorporated.  Allen in view of Spiegel, further in view of Allen2 and further in view of Liu does not appear to expressly teach a system, medium and method wherein, in response to detecting completion of playing through the first media message, the second representation of the second media message is displayed at the first location.
	However, Neuman teaches a system, medium and method wherein, in response to detecting completion of playing through the first media message, the second representation of the second media message is displayed at the first location (Neuman: Fig. 3, ¶ [0067], [0069].).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system, medium and method of Allen in view of Spiegel, further in view of Allen2 and further in view of Liu wherein, in response to detecting completion of playing through the first media message, the second representation of the second media message is displayed at the first location, as taught by Neuman.
One would have been motivated to make such a combination in order to provide a more visually appealing presentation of the set of media content items (Neuman: Fig. 3, ¶ [0050], [0052], [0067], [0069], [0082].).

Claim(s) 4, 18 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Spiegel, further in view of Allen2, further in view of Liu and further in view of Neuman and further in view of Voss et al. (US 10,963,145 B1, filed on 12/30/2019).

Claims 4, 18 and 30:
	The rejection of claims 1, 14 and 15 are incorporated.  Allen in view of Spiegel, further in view of Allen2 and further in view of Liu further teaches a system, medium and method wherein the computer system is configured to communicate with one or more input devices, the one or more programs including instructions for (Allen: Fig. 1, ¶ [0021].): 
receiving data corresponding to media message including the first media message that is a first message from a first remote user and the second media message that is a second message from a second remote user that is different from the first remote user (The device can receive data corresponding to stories that comprises the first and second media messages, Allen: Figs. 8-10, ¶ [0035]-[0038].  A story can be comprised of media messages sent by different remote users, Allen: Fig. 11, ¶ [0039]); 
wherein playing the first media message occurs in response to displaying the media user interface (Allen: Figs. 1 and 10, ¶ [0037]-[0038].).
Allen in view of Spiegel, further in view of Allen2 and further in view of Liu does not appear to expressly teach a system, medium and method wherein the one or more programs including instructions for:
displaying, via the display generation component, a notification corresponding to the first media message; 
while displaying the notification, receiving, via the one or more input devices, selection of the notification; 
wherein displaying the media user interface occurs in response to receiving selection of the notification.
However, Voss teaches a system, medium and method wherein the one or more programs including instructions for:
displaying, via the display generation component, a notification corresponding to the first media message (The notification can correspond to content collections, Voss: Fig. 10, column 14 lines 38-51.  A content collection is a story, Voss: column 2 lines 7-13 and column 4 lines 32-33.); 
while displaying the notification, receiving, via the one or more input devices, selection of the notification (Voss: Fig. 10, column 14 lines 38-51); 
wherein displaying the media user interface occurs in response to receiving selection of the notification (Voss: Fig. 10, column 14 lines 38-51).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system, medium and method of Allen in view of Spiegel, further in view of Allen2 and further in view of Liu wherein the one or more programs including instructions for:
displaying, via the display generation component, a notification corresponding to the first media message; 
while displaying the notification, receiving, via the one or more input devices, selection of the notification; 
wherein displaying the media user interface occurs in response to receiving selection of the notification, as taught by Voss.
One would have been motivated to make such a combination in order to provide a more efficient and prioritized access to content (Voss: Fig. 10, column 14 lines 38-51).

Claim(s) 9, 23 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Spiegel, further in view of Allen2, further in view of Liu and further in view of Rizzi (US 2018/0227341 A1, published 08/09/2018, hereinafter “Rizzi”).

Claims 9, 23 and 35:
	The rejection of claims 1, 14 and 15 are incorporated.  Allen in view of Spiegel, further in view of Allen2 and further in view of Liu does not appear to expressly teach a system, medium and method wherein the one or more programs including instructions for: 
subsequent to playing a final media message, displaying, via the display generation component, a replay user interface object in the media user interface that, when activated, plays the first media message before proceeding to playing subsequent media message.
	However, Rizzi teaches a system, medium and method wherein the one or more programs including instructions for: 
subsequent to playing a final media message, displaying, via the display generation component, a replay user interface object in the media user interface that, when activated, plays the first media message before proceeding to playing subsequent media message (After the last message is displayed, the screen returns to an initial state “K”, in state “K” a replay control is presented so that the set of messages can be played in sequence, Rizzi: Fig. 12, ¶ [0194].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system, medium and method of Allen in view of Spiegel, further in view of Allen2 and further in view of Liu wherein the one or more programs including instructions for: 
subsequent to playing a final media message, displaying, via the display generation component, a replay user interface object in the media user interface that, when activated, plays the first media message before proceeding to playing subsequent media message, as taught by Rizzi.
One would have been motivated to make such a combination in order to improve the user’s experience by providing more effective controls for interacting with the collection of messages (Rizzi: Fig. 12, ¶ [0194].).

Claim(s) 10, 24 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Spiegel, further in view of Allen2, further in view of Liu, further in view of Neuman, further in view of Paul (US 10,924,446 B1, filed 10/08/2018, hereinafter “Paul”) and further in view of Christensen et al. (US 2005/0144247 A1, published 06/30/2005, hereinafter “Christensen”).

Claims 10, 24 and 36:	
	The rejection of claims 3, 17 and 29 are incorporated.  Allen in view of Spiegel, further in view of Allen2, further in view of Liu and further in view of Neuman does not appear to expressly teach a system, medium and method wherein the first media message, the second media message, and the third media message were directed to a target group of devices, including the computer system, the one or more programs including instructions for: 
displaying, via the display generation component, a multicast affordance in the media user interface that, when activated, initiates a process for sending an audio multicast message to the target group of devices.
However, Paul teaches a system, medium and method wherein the first media message, the second media message, and the third media message were directed to a target group of devices, including the computer system, the one or more programs including instructions for (The shared story (comprising multiple media messages) can comprise access rights wherein only a set of users can view the shared story (directed to a target group of devices), Paul: Fig. 3, claim 1, column 4 lines 33-60.): 
displaying, via the display generation component, a multicast affordance in the media user interface that, when activated, initiates a process for sending an audio multicast message to the target group of devices (A reply element is displayed in the story interface, Paul: Fig. 3, column 4 lines 61-67 and column 5 lines 1 -2.  The user can select to reply to the authors associated with the shared story (target group), Paul: Fig. 4, claim 1, column 5 lines 26-42.  The microphone icons in Figs. 4 and 5 suggest that the user can provide an audio reply.).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system, medium and method of Allen in view of Spiegel, further in view of Allen2, further in view of Liu and further in view of Neuman wherein the first media message, the second media message, and the third media message were directed to a target group of devices, including the computer system, the one or more programs including instructions for: 
displaying, via the display generation component, a multicast affordance in the media user interface that, when activated, initiates a process for sending an audio multicast message to the target group of devices, as taught by Paul.
One would have been motivated to make such a combination in order to improve the user’s experience by providing a more effective means for interacting with the users associated with a shared story (Paul: Figs. 3-5, claim 1)
Although Examiner considers the microphone illustrated in Figs. 4 and 5 to suggest that the user can send an audio message via the chat interface, for the sake of argument, Examiner provides Christensen.
Christensen teaches a system, medium and method wherein the chat interface can send an audio message (Christensen: claim 11, Figs. 3-4C, ¶ [0038]).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system, medium and method of Allen in view of Spiegel, further in view of Allen2, further in view of Liu, further in view of Neuman and further in view of Paul wherein the chat interface can send an audio message, as taught by Christensen.
One would have been motivated to make such a combination in order to provide more options to effectively communicate via the chat interface (Christensen: claim 11, Figs. 3-4C, ¶ [0038]).

Claim(s) 11, 25 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Spiegel, further in view of Allen2, further in view of Liu and further in view of Paul.

Claims 11, 25 and 37:
	The rejection of claims 1, 14 and 15 are incorporated.  Allen in view of Spiegel, further in view of Allen2 and further in view of Liu does not appear to expressly teach a system, medium and method wherein the one or more programs including instructions for: 
while playing a respective media message, displaying, via the display generation component and in the media user interface, a name of a respective user from which the respective media message was received.
	However, Paul teaches a system, medium and method wherein the one or more programs including instructions for: 
while playing a respective media message, displaying, via the display generation component and in the media user interface, a name of a respective user from which the respective media message was received (Paul: claim 1, Fig. 3, column 4 lines 53-60.).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system, medium and method of Allen in view of Spiegel, further in view of Allen2 and further in view of Liu wherein the one or more programs including instructions for: 
while playing a respective media message, displaying, via the display generation component and in the media user interface, a name of a respective user from which the respective media message was received, as taught by Paul.
One would have been motivated to make such a combination in order to provide a more effective means for identifying the author of a particular message within the shared story (Paul: claim 1, Fig. 3, column 4 lines 53-60.).

Response to Arguments
Applicant’s amendment to claims 3, 5 and 8 have been fully considered and are persuasive.  The 35 U.S.C. § 112 rejections of claims these claims are respectfully withdrawn.

Applicant’s prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633. The examiner can normally be reached Monday-Friday 5:30 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L Bashore can be reached on 5712724088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175